 



Exhibit 10.3
(CA LOGO) [y38788y3878800.gif]
CA, Inc.
Restricted Stock Award Agreement

         
 
Name of Participant
 
 
EmplID    

Grant Number
Total Number of Shares Underlying Restricted
Stock Award
Grant Date
This Agreement confirms the grant under the CA, Inc. 2007 Incentive Plan (the
“Plan”) to the above-named participant of the number of Restricted Stock set
forth above. This Agreement merely evidences such grant, and does not constitute
property of any nature or type or confer any additional rights. This grant is
subject in all respects to the applicable terms of the Plan. This Agreement
incorporates by reference the terms of the Plan [(including without limitation,
Section 7.5 of the Plan, such that the participant may be subject to the
forfeiture of the unvested portion of this Restricted Stock award and must
return any vested shares already delivered pursuant to this Agreement in certain
circumstances described in that Section),] and is subject to the provisions
thereof. A copy of the Plan (or related Prospectus delivered to you with this
Agreement) may be obtained at no cost by contacting the HR Service Center at
1-866-514-4772 or opening an issue via the web at http://caportal.ca.com (via
Employee Self-Service — ESS). If you are located outside of North America,
please contact your local Human Resources Representative.
This Restricted Stock award will vest [INSERT VESTING SCHEDULE] on [INSERT
VESTING DATE(S)]. Shares of Restricted Stock that are included in this award may
not be transferred by the participant prior to vesting and shall be forfeited by
the participant upon the participant’s Termination of Employment, as defined in
the Plan, prior to vesting for any reason other than death or Disability, as
defined in the Plan. All shares of Restricted Stock will immediately vest upon a
Change in Control.
If the participant has an employment agreement with CA, Inc. which contains
different or additional provisions relating to vesting of restricted stock
awards, or otherwise conflicts with the terms of this Restricted Stock Award
Agreement, the provisions of the employment agreement shall govern and be
incorporated herein by reference.
Where required pursuant to the terms of the Plan, the Company will satisfy any
federal income tax withholding obligations that arise in connection with the
vesting of the Restricted Stock (or in connection with an election by the
participant under section 83(b) of the Internal Revenue Code, 1986, as amended,
with respect to the Restricted Stock, if applicable) by withholding shares of
Common Stock that would otherwise be available for delivery upon the vesting of
this award having a Fair Market Value, as defined in the Plan, on the date the
shares of Restricted Stock first become taxable equal to the minimum statutory
withholding obligation or such other withholding obligation as required by
applicable law with respect to such taxable shares. In other cases, as a
condition to the delivery of Shares or the lapse of restrictions

 



--------------------------------------------------------------------------------



 



related to this Restricted Stock Award, or in connection with any other event
that gives rise to a tax withholding obligation, the Company (i) may deduct or
withhold from any payment or distribution to the Participant (whether or not
pursuant to the Plan), (ii) will be entitled to require that the Participant
remit cash to the Company (through payroll deduction or otherwise) or (iii) may
enter into any other suitable arrangements to withhold, in each case, in an
amount sufficient to satisfy such withholding obligation.

         
By
       
 
 
 
   

 